Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an RCE received on 12/15/2020, wherein claims 1-20 are pending.
Information Disclosure Statement
3.	Applicant filed an IDS on 12/15/2020; it is considered.
Response
4.	A new reference from applicant’s IDS (12/15/2020) causes new grounds of rejections presented herein.
	Withdrawn claims 5, 12, and 15-20 (pending claims of 08/25/2020) are rejoined for examinations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.

- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C.103(a) as being unpatentable over Lu et al., (US Pub. 20140200759 A1), in view of Schofield et al., (US Pub. 20180109764 A1) , in view of Salter et al., (US Pub. 20150345938 A1)  
A. Per independent claims 1, 8, and 15: Lu discloses a vehicle, comprising features:
a camera monitoring system including at least one video camera configured to view side areas of the vehicle (see Lu Fig. 1, and para. [0006]);
a turn signal indicator for signaling a turn to a side of the vehicle (see Lu para. [0025]);
an electronic control unit (ECU) configured to:
receive a signal indicating that the turn signal indicator has been activated; and in response to determining that a set of conditions for camera-based signal deactivation are each met (i.e., ECU sends an alert signal, see Lu para. [0027]);
determine, based on information received from the camera monitoring system (see Lu para. [0073]), (i.e., that camera can monitor an angle of a trailer coupled to the vehicle has departed from a center region in the direction of the turn signal indicator (see Lu para. [0036], [0048]).
Schofield et al., indicate that a rear field of view having an offset angle in a range of about 15/20 to 55/45 degree (see Schofield et al., para. [0033]).

However, Salter et al. suggest about claimed an angle “from a center region”, wherein the centered region is defined as a predetermined angular regions/range of the trailer with respect to the vehicle (i.e., a target zone may be called “a predetermined angular range” see Salter et al., FIG. 2 and para.[0034] “The vehicle 28 further includes a vehicle hitch connector 42 in the form of a receiver hitch 44 and ball 46. The trailer 32 has a trailer hitch connector 48 in the form of a coupler assembly 56 that may be connected to the vehicle hitch 44. The coupler assembly 56 latches onto the hitch ball 46 to provide a pivoting ball joint. The vehicle 28 is equipped with a video imaging device (e.g., a camera) 50 located in the vehicle tailgate 38 at the rear portion 40 of the vehicle 28. The video imaging camera 50 has an imaging field of view 52 and is located and oriented to capture one or more images of the trailer 32 including a region containing one or more desired target placement zone(s) 54. It should be appreciated that one or more cameras 50 may be located at other locations on the vehicle 28 to acquire images of the trailer 32 and the target placement zone(s) 54. The imaging field of the camera 50 may be configured to view a target-working envelope 58 that is defined by the full range of possible angles between the trailer 32 and vehicle 28 while the trailer 32 is coupled to the vehicle 28. For example, according to one embodiment, the trailer 32 may be disposed in a range of -90 degrees to 90 degrees from an axis extending through the longitudinal centerline of the vehicle 28.” See Salter et al., FIG. 2): and
Salter et al., also suggest that in response to determining, based on information received from the camera monitoring system, that the angle of the trailer has returned to the centered region from the direction of the turn signal indicator, transmit a signal to deactivate the turn signal indicator (i.e., “When the turn signal indicator deactivates, the camera selection and display automatically reverts to its pre-turn event condition.” see Schofield et al., para.[0391]) (see Salter et al., para. [0041] “The power-steering assist control module 70 provides the trailer backup assist control module 64 with information relating to 
	In a vehicle, a signal is transmitted from a steering wheel sensor to deactivate a turn signal if a steering wheel sensing a NORMAL status of a vehicle (e.g., finishing a turn then reset a slender lever/stalk, e.g., see Mouzas, US Pub. 20060082221 A1, para. [0013]; or [0034]-[0035], [0041]; or see Subbaraman, US 20050195073 A1, para. [0007], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu and Schofield et al., with Salter et al., to define a deviation angle from a vehicle longitudinal axis for sensing an offset between a vehicle and a trailer’s longitudinal axis to deactivate a turning signal.
B. Per independent claims 8, and 15: These claims are directed to a method, and a computer-readable medium to perform claimed features in independent claim 1; therefore, they are also rejected on 35 USC 103(a) for obviousness.
C. Per dependent claims 2, 9, and 16: Lu et al., also suggest that the information received from the camera monitoring system includes:
a wide-angle image from a camera positioned in a rearward field of view of the trailer pulling behind a vehicle (see Lu et al., para. [0049], [0075]).
D. Reference to claims 3, 10, and 17: The rationales and reference for rejection of claim 2 are incorporated.
Lu et al., use edge detection to find an edge of a rear comer of a trailer in wide angle images (see Lu’s 759 para.[0015], [0022], [0070], and claim 4).
Salter et al., apply above result to determining a horizontal location of the detected edge of the rear corner (see Salter et al., para. [0059]).
E. Per dependent claims 4, 11, and 18: The rationales and references for rejection of claim 1 are incorporated.
Claim 4 requires that: “wherein the set of conditions for camera-based signal deactivation includes a determination that a trailer is coupled to the vehicle”.
A claimed condition for “camera-based signal deactivation includes a determination that a trailer is coupled to the vehicle” is already implied in pending claim 1 when considering a predetermined angular range of the trailer with respect to a vehicle (see Salter et al., para. [0034], [0035], and [0040]).
F. Per dependent claims 5, 12, and 19: The rationales and reference for rejection of claim 4 are incorporated.
These claims 5, 12, and 19 requires to determine that the vehicle is either stationary or moving forward/backward.
It has been known to use a sensor (i.e., a camera) to check a movement of a vehicle or an object (e.g., a motion detector, see Schofield et al., para. [0316], or para. [0379]).
s 6, 13, and 20 are rejected under 35 U.S.C.103(a) as being unpatentable over Lu et al., in view of Schofield et al., in view of Salter et al., and in view of Schmitt et al., (US Pub. 20130285348 A1).
The rationales and reference for rejection of claim 1 are incorporated.
These claims 6, 13, and 20 require that:
if a condition for deactivation is not met, transmit a signal to deactivate the turn signal indicator based on a steering wheel angle.
Schmitt et al., suggest that claimed feature by monitoring a steering angle to make adjustments: sending or not sending a signal to deactivation when the vehicle is travelling substantially straight.
 see Schmitt et al., para.[0120] “By way of yet another example, and not limitation, the one or more electronics 120 may monitor the steering angle of the truck tractor or the activation of turn signals and make adjustments to the position of the towing anchor 30, towed anchor 50, and axles 46, 48 to achieve a specific length L of the gap 130 according to steering angle or activation of turn signals. In doing so the one or more electronics 120 may also monitor the load on the axles 24, 26, 28, 46, 48 and position the towing anchor 30, towed anchor 50, and axles 46 in a manner that achieves the desired specific length L of the gap, yet prevents overloading of the axles 24, 26, 28, 46, 48. By way of example, and not limitation when the towing vehicle 20 is traveling substantially straight or when the turn signals are deactivated, the one or more electronics 120 may reduce the length L of the gap 130 to reduce drag and increase fuel economy. By way of example, and not limitation, when the towing vehicle 20 is turning or the turn signals are activated, the one or more electronics 120 may increase the length L of the gap 130 to allow sufficient towed vehicle 40 articulation relative to the towing vehicle 20”..
.
7.	Claims 7, and 14 are rejected under 35 U.S.C.103(a) as being unpatentable over Lu et al., in view of Schofield et al., in view of Salter et al.,further in view of Plummer et al. (US Pub. 20080180238 A1).  
The rationales and reference for rejection of claim 1 are incorporated.
Lu et al., in view of Schofield et al., in view of Salter et al.,do not suggest the vehicle is a Class 8 truck.
These claims require that the vehicle is a Class 8 truck. Plummer et al., disclose this idea (see Plummer et al., para. [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu, Schofield et al., and Salter et al., with Plummer et al., to disclose that vehicle is a Class 8 truck because of using a removable equipment such as a trailer.
Conclusion
8.	Claims 1-20 are rejected. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.

Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662